Exhibit 10.17

 

CitationShares Director’s Evaluation Program

 

Non-employee directors participate in the CitationShares Director’s Evaluation
Program established by Textron to provide ongoing evaluation of the performance
of the CitationShares fractional ownership program, a joint venture between
Cessna Aircraft Company, a wholly-owned subsidiary of Textron, and TAG Aviation
USA.  Under the program, Textron purchased a one-eighth ownership share of two
Cessna Citation aircraft from CitationShares entitling it to a fixed number of
hours of usage of the aircraft during the year, and makes flight time available
for personal use to the non-employee directors.  Following each flight, a
participating director is expected to complete an evaluation of his or her
travel experience to assist Textron in ensuring that CitationShares maintains
its customer service focus.  The aircraft also are utilized by Textron for
travel by executives and directors to and from Board meetings and other
Board-related activities.  Participating directors are required to reimburse
Textron for its cost per hour of flight time purchased, to the extent their
personal use of the aircraft exceeds ten hours of flight time per calendar year.

 

--------------------------------------------------------------------------------